Being unable to concur in the conclusion reached by Mr. Justice Pope in this case, it is proper that I should at least state the grounds of my dissent. But in order to understand fully these grounds, it will be necessary to keep in mind the true nature and effect of the judgment or order as disclosed by its terms, which we are called upon to review, as well as the specifications of alleged error therein, as disclosed by the exceptions. We are not at liberty to try the case de novo, but the function of this Court is simply to inquire and determine whether the Court below has erred in the several particulars pointed out by the exceptions. For this reason it seems to me necessary *Page 463 
that the Reporter in his report of the case should set out the order appealed from and the exceptions thereto.
It is obvious that this was a motion on the part of the defendant to be relieved from a judgment taken against him by surprise, under the provisions of sec. 195 of the Code, and it is too well settled to need the citation of any authority. 1st. That such a motion is addressed to the discretion of the Circuit Court, and that this Court will not interfere with the exercise of such discretion, unless it appears that the Circuit Judge was influenced or controlled by some error of law. 2d. That questions of fact presented under such a motion are exclusively for the Circuit Judge, and his determination of such questions will not be reviewed or reversed by this Court. In the light of these well settled doctrines let us examine the several exceptions. The first exception manifestly presents nothing but a question of fact, and for that reason, if there were no other, cannot be sustained. The same may be said of the second exception, which should, therefore, be overruled.
The third exception is based upon what seems to me to be an unwarranted construction of the order of his Honor, Judge Gary. If he had intended to base his conclusion solely upon the ground that counsel for defendants were surprised at his previous rulings upon the questions of law presented, when he made his order the day before adjudging that the State Court had jurisdiction of the case, why should he have stated in the order now appealed from that it was made after hearing the affidavits of counsel set out in the "Case," in which facts were stated tending to show, as counsel for respondent claim, that they were induced to believe that the case would be tried in the United States Court, especially the fact stated in the affidavit of Mr. Nathans, and not denied in the affidavits of counsel on the other side, that counsel for plaintiff appeared in the United States Court during its April session in 1900, and fixed a day for the trial of the cause, and before the trial obtained a continuance on the ground of the absence of their witnesses. Then, too, the *Page 464 
facts which appear in the "Case," that though the case was docketed on calendar 3 for June term, 1899, and the Court of Common Pleas was opened on the 3d of July, 1899, yet no effort seems to have been made to obtain a judgment at that term; the further fact that the succeeding term of the Court of Common Pleas was opened on the 28th of November, 1899, and adjourned on the 30th of December, 1899, and still no effort was made to obtain a judgment at that term; and again, though the next term of the Court of Common Pleas was opened on the 6th of March, 1900. the plaintiff did not obtain its judgment until the 18th of April, and on the very next day counsel for defendant, after an ineffectual attempt to set aside the judgment for want of jurisdiction, made this motion to set aside the judgment on the ground of surprise, the hearing of which was postponed until the 20th day of April, 1900, when it was granted by the order appealed from. Now when Judge Gary granted the order in question, he had all these facts before him, and whether they had any influence upon his mind in reaching his conclusion, and if so what, this Court has no means of ascertaining, except from the terms of the order which he granted. Of course, I am not to be understood in making this reference to the facts as questioning or ignoring any fact stated in any of the affidavits, for the well known character of these affiants would be quite sufficient to repel any suspicion even that any of them would intentionally misstate any fact. Indeed, my only purpose in referring to the facts at all (which are not for this Court) was simply to indicate that there were facts before the Circuit Judge pertinent to the question which he was called upon to decide. The third exception should be overruled.
The fourth, fifth, sixth and seventh exceptions should also be overruled, as they are all based upon the unwarranted assumption that the Circuit Judge based his conclusion upon an erroneous view of the law; for, as we have seen, there were facts before him which, if believed by him, as no doubt they were, were quite sufficient to sustain his conclusion. *Page 465 
The eighth exception is too general to require further notice and should be overruled.
I am of the opinion, therefore, that the order appealed from should be affirmed.